Case 8-18-77977-reg Doc 38 Filed 02/11/19 Entered 02/11/19 15:11:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

AFFIDAVIT OF SERVICE

In Re: Case No.: 18-77977-reg
(Chapter ll)
Gabriel A. San Roman

 

Michele D. San Roman Assigned to:
Hon. Robert E. Grossinan
Bankruptcy Judge
Debtors
STATE OF NEW YORK )
COUNTY OF ERIE 1 SS:
CITY OF BUFFALO l

Ashley Nemec, being duly sworn, deposes and says that he/she is over eighteen years of age and resides
in the Town of Gasport, NeW Yorl<.

That on February ll, 2019, deponent served the within Aff`irmation in Opposition to Loss Mitigation
Request by depositing a true copy thereof, properly enclosed in a securer closed and duly post paid Wrapper in a

depository regularly maintained by the United States Postal Service in the City of Buffalo, New York, directed as

follows:
Gabriel A. San Rornan Debtor Stan Y Yang, Esq Chapter ll Trustee
15 Emmet Drive Office of the United States Trustee
Head of the Harbor, NY 11790-2025 Central Islip Office
Alfonse M D'Arnato US Courthouse
Michael J. Macco, Esq. Debtor Attorney 560 Federal Plaza
135 Pinelawn Road, Suite 120 South Central Islip, NY ll722

Melville, NY l 1747
United States Trustee U.S. Trustee
560 Federal Plaza, Suite 560
Central Islip, NY ll722

f

 

Sworn to before me this the llth day
Of February, 2019.

6a th 'tll/l?€im

Gahrie|le E. Rude

Nota Public G/\BF:\ELLE E. RuDE
ry NoTAFw PoBLlc, STATE oF NEW Yom<

1__11. l,"\£ lt |ED |N E`e`l||l fil'-'_li 1-`1`Y
|\/|y f t.rrm'.'iasi-:m E)<par»;"_'. .hl'.;- '_b. 2013

